This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHRISTOPHER TAVIO,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 35,665

 5 SYLVIA TENORIO,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Matthew J. Wilson, District Judge

 9 Christopher Tavio
10 Santa Fe, NM

11 Pro Se Appellant

12 Sylvia Tenorio
13 Santa Fe, NM

14 Pro Se Appellee

15                                 MEMORANDUM OPINION

16 VANZI, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the second notice

2 of proposed summary disposition. No memorandum opposing summary affirmance

3 has been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Chief Judge

8 WE CONCUR:



 9 _________________________________
10 JONATHAN B. SUTIN, Judge



11 _________________________________
12 M. MONICA ZAMORA, Judge




                                           2